By the terms of the policy, when a premium is due it must be paid or the policy contract lapses. This must be done rigidly within the time specified. Then the disability clause contracts to waive payment of premiums under certain conditions. Waive them when? Obviously, they must be paid or waived when due, else the policy is not kept alive. The company surely cannot be expected to keep the policy in effect unless the premium is paid or it is notified of disability so that it can waive the payment, when the premium is due. When neither occurs at the time the premium is payable, the policy lapses. Having lapsed, there is no provision by which it is re-instated when notice of disability is received thereafter. The premium cannot be waived after it has become due and has been defaulted. That would be to waive the effect of non-payment of premiums, whereas, the provision is to waive payment. This can be done prospectively only. To do this retrospectively is not to waive payment, but, in reality, is to waive the effect of non-payment. This is nowhere provided for in the policy.